UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6027


IKEISHA PERRY,

                 Petitioner - Appellant,

          v.

CATHERINE KENDALL, for Leath Correctional,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:11-cv-00434-DCN)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ikeisha Perry, Appellant Pro Se.     Donald John Zelenka, Senior
Assistant   Attorney  General,   Melody  Jane   Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ikeisha Perry seeks to appeal the district court’s order

adopting    the        recommendation    of    the        magistrate      judge     and

dismissing her 28 U.S.C. § 2254 (2012) petition.                    We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was filed on October 14, 2011,

and entered on the docket on October 17, 2011.                         The notice of

appeal was filed on January 5, 2015.                  Because Perry failed to

file a timely notice of appeal or to obtain an extension or

reopening   of     the    appeal   period,    we   dismiss       the     appeal.      We

dispense    with       oral   argument   because          the    facts     and     legal

contentions      are     adequately   presented      in    the   materials       before

this court and argument would not aid the decisional process.



                                                                            DISMISSED



                                         2